United States District Court

For the Nonhem Dislricl ofCaIifomia

©o<:-.\o\u\.a>.ww._.

NNNNNNNNNv-\v-)-)-¢v_¢»-‘v_lv-¢»_a»_n
OO\lO\Lh-¥¥~WN'_‘O\OOO\]Q\'J\-PWN'_'O

 

Case 3:18-CV-01047-WHA Document 183 Filed 04/01/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA `

640 OCTAVIA LLC,
Plaintiff,
v.

KARL HEINZ-PIEPER,

Defendant.

No. C 18-01047 WHA

SPECIAL VERDICT FORM

 

United States District Court

For the Nonhem District ofCa|ifomia

\OOQ\]O\LJ\-ldL»JN¢-*

NNNNNNNNN~_»-»-¢»-¢»-\»-av_‘»-¢r_¢v-l
O¢\IO\Lh-§WN_‘O\OOQ\]O\LA-I>WN'_‘O

 

Case 3:18-cv-01047-WHA Document 183 Filed 04/01/19 Page 2 of 4

When answering the following questions and filling out this special verdict form, please
follow the directions provided throughout this special verdict form and the flnal charge to the

jury. Your answer to each question must be unanimous

QUESTION NO. 1
Has plaintiff proven that defendant unreasonably created or unreasonably allowed a
substantial interference with the comfort, safety or enjoyment of the landlord or tenants in 640

Octavia Street, the activities having been severe, continuing or recurring in nature?

YES NO
><

lf you answered “No ” to Question No. l, then you have found in favor defendant and
are done - go to the end, sign, and date the form. If you answered “Ye.s', ” you should continue
to Question Nos. 2, 3 and 4. If you answered “Yes ” to Question No. 1 and answer "Yes " to
Question No. 3 and "No ” to Question No. 4, then plaintiff may evict defendant _h‘om Apartment
3 and recover damages. lf you answered “Yes” to Question No. 1 and answer “No ” to
Question No. 3 or “Yes ” to Question No. 4, then plaintiff may not evict (but may still recover

damages).

QUESTION NO. 2
If you answered “Yes” to Question No. 1, what amount of damages, if any, has plaintiff
proven that it has suffered as a result of defendant’s conduct? lf defendant has proven that

plaintiff failed to mitigate any portion of its damages, reduce by that amount.

 

United States District Court

For the Nonhem District ofCalifomia

\OO°\IO\U'l-ldb-)N._-

NNNNNNNNN»_~_¢'_¢»_¢_¢,_¢»_¢»_\_r-¢
OO\lO\Lh-PWN-‘O\DO°\]O\V\-I>L»JN'-‘O

 

 

Case 3:18-cv-01047-WHA Document 183 Filed 04/01/19 Page 3 of 4

QUESTION NO. 3

Has plaintiff proven both that (a) its dominant motive for evicting defendant is the

conduct covered by Question No. l, and (b) it provided defendant with a valid notice to vacate

Apartment 3 ?

YES

NO

QUESTION NO. 4

Has defendant proven that plaintiff, in bad faith, did any of the following: (1)

attempted to influence defendant to vacate his apartment through fraud, intimidation or

coercion; (2) threatened defendant, by word or gesture, with physical harm; (3) discriminated

against defendant based on actual or perceived sexual preference or sexual orientation; (4)

interfered with defendant’s right to quiet use and enjoyment of his apartment; (5) interfered

with defendant’s right to privacy; or (6) engaged in other repeated acts or omissions of such

significance as to substantially interfere with or disturb the comfort, repose, peace or quiet of

any person lawfully entitled to occupancy of such dwelling unit and that cause, are likely to

cause, or are intended to cause any person lawfully entitled to occupancy of a dwelling unit to

vacate such dwelling unit or to surrender or waive any rights in relation to such occupancy?

YES

NO

 

United States District Court

For the Nonhem District cl`Califomia

\OOO\]O\Ul-l>b-\N'-‘

NNNNNNNNNo-¢»_-¢r_lv-¢o-\»_o»-¢»_»-¢
OQ\lC\M-hLMN~‘C\DQO\IC\LlI-I>LJJN’_*O

 

Case 3:18-CV-01047-WHA Document 183 Filed 04/01/19 Page 4 of 4

You have now reached the end of the verdict form and should review it to ensure it
accurately reflects your unanimous determinations Your presidingjuror should then sign and
date the verdict form in the spaces below and notify thejudge (through the court security
officer) that you have reached a verdict. The presiding juror should place the verdict form in

the envelope provided and bring it when the jury returns to the courtroom to deliver the verdict.

Dated:April l ,2019. t

 

